Per Curiam.
In this direct criminal appeal, Appellant, Kayron O. Ervin, challenges his judgment and sentences for the crimes of grand theft of $20,000 or more, but less than $100,000, and extortion, raising two points for our review. We affirm on Point I without comment, but our affirmance on Point II merits an explanation.
During its deliberations, the jury submitted a question to the trial court. Appellant *1174claims the trial court's special instruction given in response to the question negated his entire defense to the charge of extortion. We disagree. Under the facts of this case, the trial court's answer was a correct statement of the law regarding extortion. See Duan v. State , 970 So.2d 903, 906 (Fla. 1st DCA 2007). Furthermore, we conclude the instruction neither suggested a verdict nor coerced the jury to reach a hasty decision. In sum, Appellant's defense to the charge of extortion remained viable, and he has failed to demonstrate reversible error.
AFFIRMED .
Jay, Winsor, and M.K. Thomas, JJ., concur.